Matter of Egate-95, LLC v Fitness Intl., LLC (2022 NY Slip Op 07425)





Matter of Egate-95, LLC v Fitness Intl., LLC


2022 NY Slip Op 07425


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ. (Filed Dec. 23, 2022.) 


MOTION NO. (692/22) CA 22-00153.

[*1]IN THE MATTER OF EGATE-95, LLC, PETITIONER-APPELLANT, 
vFITNESS INTERNATIONAL, LLC, RESPONDENT-RESPONDENT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.